 1   TIFFANY CHEUNG (CA SBN 211497)
     TCheung@mofo.com
 2   ANGELA E. KLEINE (CA SBN 255643)
     AKleine@mofo.com
 3   MORRISON & FOERSTER LLP
     425 Market Street
 4   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 5   Facsimile: 415.268.7522
 6   Attorneys for Defendants
     MCKESSON TECHNOLOGIES, INC. and
 7   MCKESSON CORPORATION
 8

 9                                 UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11                                         OAKLAND DIVISION

12

13   TRUE HEALTH CHIROPRACTIC INC., and                   Case No. 4:13-cv-02219-HSG (DMR)
     MCLAUGHLIN CHIROPRACTIC
14   ASSOCIATES, INC., individually and as the            STIPULATION AND ORDER TO
     representatives of a class of similarly-situated     CONTINUE HEARING ON
15   persons,                                             PLAINTIFF’S RENEWED MOTION
                                                          FOR CLASS CERTIFICATION
16                          Plaintiffs,
                                                          The Hon. Judge Haywood S. Gilliam, Jr.
17          v.
                                                          Date Action Filed: May 15, 2013
18   MCKESSON CORPORATION,
     MCKESSON TECHNOLOGIES, INC.,
19   and DOES 1-10,
20                          Defendants.
21

22

23

24

25

26

27

28
     STIPULATION TO CONTINUE HEARING ON RENEWED MOTION FOR CLASS CERTIFICATION
     CASE NO. 4:13-CV-02219-HSG (DMR)
     sd- 731339
 1          Pursuant to Civil Local Rule 7-7(b), Plaintiffs True Health Chiropractic Inc. and
 2   McLaughlin Chiropractic Associates, Inc. and Defendants McKesson Corporation and McKesson
 3   Technologies, Inc., by and through their respective counsel, submit this stipulation to continue the
 4   hearing on Plaintiff’s Renewed Motion for Class Certification (“Motion”):
 5          WHEREAS, the Motion is currently set for hearing on February 14, 2019 at 2:00 p.m.,
 6   pursuant to a prior stipulation and briefing schedule submitted by the parties and ordered by the
 7   Court (ECF Nos. 289, 291);
 8          WHEREAS, due to the press of other matters and scheduling issues for Defendants’
 9   counsel, the parties conferred and agreed to continue the hearing to February 28, 2019 at
10   2:00 p.m.;
11          NOW, THEREFORE, the parties stipulate and respectfully request the Court to approve
12   continuing the hearing date on the Motion from February 14, 2019 at 2:00 p.m. to February 28,
13   2019 at 2:00 p.m.
14          IT IS SO STIPULATED.
15
     Dated: January 29, 2019               By:    /s/ Ross M. Good
16                                                BRIAN J. WANCA (admitted pro hac vice)
                                                  RYAN M. KELLY (admitted pro hac vice)
17
                                                  ROSS M. GOOD (admitted pro hac vice)
18                                                ANDERSON + WANCA
                                                  3701 Algonquin Road, Suite 500
19                                                Rolling Meadows, IL 60008
                                                  Telephone: 847-368-1500
20                                                Fax:          847-368-1501
21                                                bwanca@andersonwanca.com
                                                  rkelly@andersonwanca.com
22                                                rgood@andersonwanca.com

23                                                ROBERT C. SCHUBERT
                                                  WILLEM F. JONCKHEER
24                                                SCHUBERT JONCKHEER & KOLBE LLP
25                                                Three Embarcadero Center, Suite 1650
                                                  San Francisco, CA 94111
26                                                Telephone:    415-788-4220
                                                  Fax:          415-788-0161
27                                                rschubert@schubertlawfirm.com
                                                  wjonckheer@schubertlawfirm.com
28
     STIPULATION TO CONTINUE HEARING ON RENEWED MOTION FOR CLASS CERTIFICATION
     CASE NO. 4:13-CV-02219-HSG (DMR)                                                                    1
     sd- 731339
 1
                                                   GEORGE D. JONSON (admitted pro hac vice)
 2                                                 MATTHEW E. STUBBS (admitted pro hac vice)
 3                                                 MONTGOMERY, RENNIE & JONSON
                                                   36 East Seventh Street, Suite 2100
 4                                                 Cincinnati, OH 45202
                                                   Telephone: 513-241-4722
 5                                                 Fax:          513-241-8775
                                                   gjonson@mrjlaw.com
 6                                                 mstubbs@mrjlaw.com
 7
                                                   Counsel for Plaintiffs
 8

 9
     Dated: January 29, 2019                       By:      /s/ Tiffany Cheung_____________
10                                                         Tiffany Cheung
                                                           Angela Kleine
11                                                         MORRISON & FOERSTER LLP
12                                                         425 Market Street
                                                           San Francisco, CA 94105-2482
13                                                         Telephone: 415-268-7000
                                                           Fax:            415-268-7522
14                                                         TCheung@mofo.com
                                                           AKleine@mofo.com
15

16                                                         Counsel for Defendants

17

18          I, Tiffany Cheung, am the ECF User whose ID and password are being used to file this
19   Stipulation. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that I have on file the
20   concurrences for any signatures indicated by a “conformed” signature (/s/) within this e-filed
21   document.
22

23
     Dated: January 29, 2019                               By:    /s/ Tiffany Cheung
24                                                                Tiffany Cheung

25

26

27

28
     STIPULATION TO CONTINUE HEARING ON RENEWED MOTION FOR CLASS CERTIFICATION
     CASE NO. 13-CV-02219-HSG (DMR)                                                                        2
     sd- 731339
 1                                               ORDER
 2          Pursuant to the Stipulation of the Parties and Civil Local Rule 7-7(b), the hearing on
 3   Plaintiffs’ Renewed Motion for Class Certification, previously set for February 14, 2019 at
 4   2:00 p.m., shall be continued to February 28, 2019 at 2:00 p.m.
 5          IT IS SO ORDERED.
 6

 7   Dated: January 30, 2019
 8                                                ____________________________________
                                                        Judge Haywood S. Gilliam, Jr.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER RE STIPULATION TO CONTINUE HEARING ON RENEWED MOTION FOR CLASS CERT.
     CASE NO. 13-CV-02219-HSG(DMR)
     sd- 731339
